El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El artículo 137 del Código Penal prescribe que “Toda persona que voluntariamente resistiere, demorare, o estor-bare a cualquier funcionario público en el cumplimiento de alguna de las obligaciones de su cargo, o al tratar de cum-plirla, siempre que no hubiere otra pena señalada, incurrirá en multa máxima de cinco mil (5,000) dollars y cárcel por un término máximo de un año.”
El apelante fué declarado culpable del delito así definido, y condenado a pagar una multa de veinte dólares, y costas y a cumplir cinco días de cárcel. La denuncia alega que “el acusado Juan Delgado, voluntaria y maliciosamente, en mo-mentos que el policía denunciante en este caso, trataba de ocupar a Cecilio Rivera, una botella que contenía ron, be-bida embriagante, siendo objeto de tráfico clandestino por parte de Cecilio Rivera, la cual fué arrebatada de las manos de éste, por el acusado, quien la destrozó tirándola al suelo, entorpeciendo de este modo al policía denunciante en el libre funcionamiento de las obligaciones de su cargo.”
Claramente que la denuncia, en tanto sugiere una infrac-ción de la Ley Volstead se funda en la teoría de una venta de licor, o tal vez de un ofrecimiento de venta. La prueba, al celebrarse el juicio de novo en la corte de distrito, en lo que revela la comisión de algún delito por el cual el indivi-duo de quien se sospechaba pudo haber sido arrestado, in-dica una transportación ilegal de licor.
*409En cierta noche del mes de septiembre de 1921 estaban de servicio en 1a. calle Cristóbal Colón de Yabucoa, bacia la salida para Maunabo, un cabo de la Policía Insular y dos guardias, cuando vieron que salía un hombre de un callejón con una botella en la mano. El aparente deseo de esconder la botella parece produjo sospechas y llamó la atención, que era precisamente lo que trataba de evitarse. El cabo ordenó al policía Rodríguez que adelantara el paso bacia este fur-tivo portador de un contrabando. Rodríguez, que procedió a cumplir con estas instrucciones, dice que cuando el porta-dor de la botella, Cecilio Rivera, llegó a un grupo de per-sonas, entre las que estaba el apelante Juan Delgado, Juan dijo a Cecilio “dame acá esa botella” y “la cogió y la res-talló contra el suelo;” que habiendo llegado al sitio del su-ceso el cabo y los otros guardias, el testigo recogió la bo-tella rota que todavía contenía un poco del líquido en el fondo, lo probó y vió que era ron que picaba. El cabo tam-bién lo probó. El testigo iba a arrestar a Cecilio por trans-portar ron. El no fue arrestado, pues no había cometido ningún delito toda vez que el ron no fue ocupado en su poder.
El otro policía, Justo Colón, declaró que siguió tras Ro-dríguez basta la calle y el cabo iba detrás. Que al llegar a la salida para Maunabo, Rodríguez “trató de quitarle una botella de ron que llevaba Cecilio Rivera, pero el acusado le cogió la botella a Cecilio y se la rompió.” El propio Ro-dríguez no declara acerca de otra cosa que no sea de la in-tención no manifestada de coger la botella, y la tendencia general de toda la prueba indica que él simplemente iba si-guiendo los pasos a una persona sospechosa. La declaración de Colón está sujeta a esta interpretación, a falta de todo detalle o especificación de lo que el testigo realmente vió y oyó, y propiamente puede interpretarse de tal modo. En el examen de repreguntas declara que los fragmentos de la bo-tella no fueron presentados como prueba en la corte municipal porque no se sabía que se necesitaba la botella ese día, *410pero que pudieron probar que la botella contenía ron “por-que el testigo olió la botella. ’ ’ El cabo declara que ‘ ‘ al apro-ximarse Cecilio al acusado, a cierta distancia del policía, Juan Delgado le quitó la botella y la restalló contra el suelo.
Este testigo dice además “que la botella fué presentada como prueba en la Corte Municipal de Yabucoa;” que el testigo está “seguro de que la botella fué presentada como prueba en Yabucoa.” Entonces el abogado del acusado pi-dió a la corte que dictara una orden para mostrar causa por qué el testigo no debía ser procesado por perjurio mediante desacato; y luego, en contestación a las nuevas preguntas del fiscal, el testigo explicó que no declaró en la corte municipal; “que el testigo había dejado la botella en el cuartel de la policía para que la presentaran como prueba y por eso creía-que la habían presentado.”
La defensa consistió en las declaraciones de dos testigos, a saber:
“Juan Rosa. — Declara que la noche de autos se encontraba reu-nido con varios amigos en Yabucoa, a la salida para Maunabo, cuando llegó Cecilio Rivera, a la reunión, y el policía Rodríguez; que al llegar Rodríguez, dijo: cabo, venga acá. Y el cabo, que estaba a alguna distancia con otro policía, llegaron al grupo y el policía Ro-dríguez le dijo: éste traía una botella y éste se la quitó y la botó. Entonces el policía registró a Cecilio, no le halló nada y el cabo mandó meter en la cárcel a Juan Delgado. Que allí no había botellas.
“Juan Ortiz. — Declara lo mismo que el anterior, pero dice que al momento de llegar Cecilio a la reunión de amigos que estaban a la salida para Maunabo, llegó el policía Rodríguez y le dijo: entrégueme la botella de ron. Cecilio contestó que no tenía ninguna botella y entonces el guardia lo registró no encontrándole nada. Que entonces el guardia llamó al cabo que estaba a alguna distancia y el cabo or-denó el arresto de Juan Delgado. Que allí no había botella ninguna de ron.”
El único de los errores señalados que debemos considerar es el haber desestimado la corte la moción de sobreseimiento (nonsuit) hecha al terminarse la prueba del Pueblo.
*411El fiscal cita el caso de El Pueblo v. Ojeda, 26 D. P. R. 438, en el que resolvimos, Paciendo cita del sumario, que “Guando nn acusado al cual se le lia desestimado una mo-ción de nonsuit, introduce su prueba, este paso equivale a una renuncia de su moción, ya que la regia es idéntica en casos civiles y criminales.”
Pero esta ligera referencia al principio elemental de “es-toppel” envuelto, presupone que la prueba así presentada por el acusado suministra todos aquellos elementos de que pudiera adolocer el caso como fue presentado por el deman-dante, y por tanto, que no ba sido menoscabado ningún de-recho sustancial del acusado.
Una verdadera exposición de la regia sería que la nega-tiva a sobreseer o desestimación de una excepción perento-ria a la prueba, o la negativa de una moción de sobresei-miento por falta de prueba suficiente, aún cuando fuera erró-nea, es error que no perjudica y por tanto no puede servir de base para una revocación, siempre que la prueba que suple la omisión y que así corrige el defecto se baya presentado luego por cualquiera de las partes. 4 Corpus Juris, p. 1020, secciones 3005-07; 9 R. C. L. 215, sección 39.
Ni es tampoco de aplicación el caso de El Pueblo v. Rivera, 25 D. P. R. 752, citado por el fiscal. En ese caso la cuestión era si el artículo 137 es aplicable solamente a casos en que está envuelta la resistencia que se opone a los fun-cionarios de orden público al baeer arrestos, y a los funcio-narios de las cortes al cumplimentar órdenes judiciales le-gales, o si debe declararse que di’cbo artículo comprende a un inspector de sanidad en el cumplimiento de sus deberes oficiales al tomar muestras de lecbe que está expuesta a la venta pública, para su análisis químico con el fin de deter-minar si ba sido o no adulterada. La mayoría de este tribunal fué de este último criterio, pero no estamos dispuestos a dar a la regla tal alcance que comprenda toda tentativa concebible para anticipar la posible ocupación y destrucción *412de un contrabando, sin tener en cuenta su valor, probatorio o utilidad como prueba.
En este caso la prueba demuestra claramente, como lo indicaría el sentido común en ausencia de toda prueba, que no eran necesarios los exámenes de laboratorio para deter-minar la verdadera naturaleza del líquido contenido en la botella. El acto del acusado al romper lo que parece haber sido una botella en buen estado, cualquiera que baya sido el motivo o idea particular que tuviese del probable efecto legal de tal actuación, tendía realmente a corroborar la teo-ría puesta en práctica y por virtud de la cual procedieron los representantes de la ley, y a robustecer el caso contra Cecilio, por el mismo principio de que la fuga de un prófugo de la justicia por lo general se considera como una circuns-tancia inculpatoria. Era en verdad igual a los síntomas ma-, infestados por el propio Cecilio, que llamaron primero la atención del cabo y se utilizaron con provecho por el fiscal en el presente caso. Basado en esta misma creencia el cabo instintivamente se dijo a sí mismo, según admite en su de-claración: “Caramba, a qué obedece que este hombre haya hecho eso? Nada, que no quería que le ocuparan la botella, porque el ron me supongo que era para ellos mismos. Que ordenó que lo trajeran a la cárcel.”
El arresto por transportar licor pudo hacerse en cual-quier momento después de salir Cecilio del callejón y no se hizo esfuerzo por arrestarle al ser rota la botella. La prueba demuestra fuera de toda, duda, que la policía tenía mera-mente al presunto G-anymede bajo vigilancia y esperaba ul-teriores acontecimientos. No hubo intervención, obstrucción u ocultación con nada que se estuviese llevando a cabo. Sin duda que ellos no esperaban el cambio repentino en el curso de los sucesos, pero el artículo 137 no tiene por objeto cas-tigar a una persona cuya conducta no es la que de ella se espera, por contraria que pueda ser para la policía. Admi-*413tiendo en pro del argumento que era el deber oficial de dichos policías perseguir no solamente al sospechoso violador de un estatuto federal, sino capturar el envase intacto, el no obtenerse este resultado se debió tanto a sus actuaciones dilatorias, como a cualquier cosa que hubiera hecho el acu-sado en este caso. Si el acusado con razón se indignó por la conducta censurable de Cecilio, ya se considere esto como una pura y simple infracción de la ley, o que envuelve com-plicaciones al parecer inminentes para el acusado y sus amigos, el acto de romper la botella claramente que no fué un delito. Si la actuación de que se queja el denunciante se debió al deseo de proteger a Cecilio o al acusado y a sus compañeros de las probables consecuencias de sus mismas relaciones criminosas con la transacción, entonces pudo ha-ber sido culpable el acusado de algún delito, pero no del de-finido en el artículo 137. De todos modos el único resultado palpable era envolver a Cecilio de una manera más intrin-cada en la red de las circunstancias ya preparada a su derre-dor y hacer más clara la sospecha que ya había acerca del acusado y sus amigos. Desde ningún punto de vista pode-mos concluir que el acusado voluntariamente hizo resisten-cia, demoró u obstruyó a ningún funcionario público en el cumplimiento o al tratar de cumplir con algún deber de su cargo.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Aldrey.
El Juez Asociado Sr. Wolf firmó “Conforme con la sen-tencia. ’ ’
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.